This claim has been presented on account of the death of Ernest W. Gropp who was killed while performing his duty as a member of the Eleventh Infantry National Guards, a part of the State Military Forces: that said soldier left surviving him, his widow, Ola M. Gropp and two minor children. The honorable Attorney General does not dispute the facts set up by the claimant, but admits that the proof sustained all the allegations contained in claimant’s declaration and leaving before this Court only the question of the sum or amount that should be allowed the claimant. This Court recognizes the fact that there is great credit due one who voluntarily assumed burdens and obligations over and above his normal duties as a citizen, such acts of unselfishness and patriotic devotion should always command the highest commendation. This Court feels that it is beyond its power to fully compensate a loss such as that sustained by the claimant and in fixing an award, this Court has not such an intention in mind, but is moved to make an allowance as nearly consistent with the law and precedent as possible. We therefore award the claimant the sum of two thousand five hundred ($2,500.00)’ dollars.